Citation Nr: 0205217
Decision Date: 05/24/02	Archive Date: 08/16/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-08 487	)	DATE JUN 28, 2002
	)
	)


On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama



ORDER


     The following correction is made in a decision issued by the Board in this case on May 24, 2002:

On page 11, the first paragraph of the ORDER should read: A temporary total disability rating based on a period of hospitalization from March 27, to May 5, 2000, is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans Appeals


Citation Nr: 0205217	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  01-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a temporary total rating based on VA 
hospitalization from March 27 to May 5, 2000.

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the Muscle Group VI, right, with fracture 
of the right humerus, currently evaluated as 30 percent 
disabling.

(The issue of entitlement to an increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from August 1950 
until August 1953 and October 1953 until March 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Montgomery, Alabama.  

The Board is undertaking additional development on 
entitlement to increased rating for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The veteran received treatment for his service-connected 
PTSD throughout his VA hospitalization from March 27 to May 
5, 2000.

2.  Medical records show that the veteran is right-handed.

3.  The veteran received a comminuted compound fracture to 
the right humerus, which is productive of severe disability 
involving Muscle Group VI.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating based on 
hospitalization from March 27, to May 5, 2000, have been met.  
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); 38 C.F.R. § 4.29 (2001); 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  A 40 percent rating, and no higher, is warranted for 
residuals of shell fragment wounds to Muscle Group VI, right, 
with fracture of the right humerus.  38 U.S.C.A. 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, § 4.40, Diagnostic Codes 5202, 5306 (2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
114 Stat. 2096 (2000) (VCAA).  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, this law is applicable 
to all claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.  

After a thorough review of the claims file, the Board finds 
that there has been substantial compliance with the notice 
and assistance provisions of the VCAA and its implementing 
regulations, published at 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The veteran has been afforded pertinent 
VA examinations concerning his claims.  Attempts have been 
made to obtain evidence identified as material to the claims.  

The Board notes that the veteran, in a statement received in 
February 1997, indicated that he began receiving benefits 
from the Social Security Administration (SSA) in 1995.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA has a duty to assist in gathering social 
security records when put on notice that the veteran is 
receiving social security benefits.  Clarkson v. Brown, 4 
Vet. App. 565, 567-68 (1993).  

The Board concludes, however, that the record does not 
suggest that these SSA records are relevant to the claim 
concerning entitlement to a temporary total rating based on 
hospitalization in 2000, or to the claim concerning the 
disability evaluation for the residuals of shell fragment 
wound to Muscle Group VI.  Therefore, the Board will proceed 
with the determination of these issue.  

Concerning the claim for a temporary total evaluation, the 
Board notes that the records collected for a circa 1995 
evaluation for SSA benefits would not shed any light on the 
question of whether the veteran received hospital treatment 
in 2000 for a service-connected disability.  Consequently, 
they are not relevant to this claim.

Concerning the evaluation of the shell fragment wound 
residuals, the Board notes that the veteran reported in his 
application for VA benefits dated in January 1997 that his 
high blood pressure and nervous condition were major 
considerations in his unemployment. The Board will not review 
these disabilities at this time.  Conversely, he did not 
mention that the shell fragment wound residuals were a factor 
in the SSA determination.  Moreover, although the history of 
the disability must be considered for rating purposes, there 
is sufficient evidence of record to show the history of this 
disability.  As for the question of current disability, the 
level of disability that was present in 1995 or earlier is 
not otherwise material to the current claims.  Consequently, 
the Board concludes that it is not necessary to obtain the 
SSA records to reach a determination concerning the current 
level of disability due to the residuals of the shell 
fragment wound.


Temporary Total Disability Evaluation.

A total rating (100 percent) will be assigned without regard 
to other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29.  

The veteran is service connected for PTSD.  The claim for 
benefits under 38 C.F.R. § 4.29 is based upon his 
participation in what he described as a six-week residential 
treatment program for PTSD at the VAMC in New Orleans, 
Louisiana.  The claim was denied by the RO on the basis that 
this was a "6 week day residential rehabilitation program 
from March 27, 2000, to May 5, 2000."

The records concerning this period of treatment contained in 
the veteran's claims folder do not describe it as a day 
hospital treatment program.  Rather, the discharge summary 
lists an admission date of March 27, 2000, a discharge date 
of May 5, 2000, and 39 inpatient days for this period.  The 
week 1 progress note refers to orienting new patients to the 
inpatient unit.  The program in which he participated was 
called the "PTSD Rehabilitation Residential Program 
(PRRP)."  In short, the hospital records do not describe the 
veteran's treatment as an outpatient or "day hospital" 
program.  

Also, the record shows that he receives the bulk of his 
outpatient care from the VA Medical Center in Mobile, 
Alabama, and that he also resides in Mobile, Alabama.  This 
adds further to the evidence supporting a conclusion that he 
was, in fact, hospitalized at a VA facility in New Orleans, 
Louisiana, for the period in question, rather than making a 
daily commute from Mobile, Alabama.  Consequently, the Board 
concludes that the preponderance of the evidence shows that 
the criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 have been met.  


Shell Fragment Wound

The evaluation assigned for the veteran's service-connected 
disabilities are established by comparing the current 
manifestations as indicated in the recent medical findings 
with the criteria in the VA Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4.  Essentially, these evaluations 
are based, in large degree, on the impairment that current 
clinical findings objectively show to be the result of a 
service-connected disability.

Service medical records reflect that the veteran received 
grenade shell fragment wounds to the right lateral chest, 
upper arm and shoulder in October 1954.  He also sustained a 
compound comminuted fracture of the right humerus, described 
also as a spiral fracture.  Clinical records relate that the 
wounds were debrided and a cast was applied.  

The veteran's initial post service VA examination conducted 
in June 1954 noted X-ray evidence of a well-healed fracture 
of the shaft of the humerus.  There was considerable 
overriding of the fragments of the humerus but the fracture 
was well healed.  There were a great number of small metallic 
foreign bodies scattered through the soft tissues of the 
right arm and in the region of the right elbow.  

An August 1954 rating action in pertinent part, granted 
service connection for residuals of a wound to Muscle Group 
VI, right.  A 10 percent evaluation was granted.  A June 1977 
rating action increased the disability evaluation to 
20 percent and a November 1999 rating action increased the 
disability evaluation to 30 percent disabled.  The current 30 
percent rating has been assigned under Diagnostic Codes 5202, 
5306.

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in five anatomical regions:  
Six muscle groups for the shoulder girdle and arm (Diagnostic 
Codes 5301 through 5306); three muscle groups for the forearm 
and hand (Diagnostic Codes 5307 through 5309); three muscle 
groups for the foot and leg (Diagnostic Codes 5310 through 
5312); six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318); and, five muscle groups 
for the tarsal and neck (Diagnostic Codes 5319 through 5323).  

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lower threshold 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injury shall be 
classified as slight, moderate, moderately severe or severe.  

The type of injury envisioned by the regulations as causing 
"moderately severe" disability normally resulted from a 
through-and-through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History and 
complaint includes service department record or other 
evidence of hospitalization for prolonged treatment of the 
wound, and consistent complaint of cardinal symptoms of loss 
of power, weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would include entrance and (if present) exit scars, 
situated as to indicate the track of missile through one or 
more muscle groups.  There would be indications on palpation 
of loss of deep fasciae, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) would give positive evidence of impairment.  

An open comminuted fracture with muscle and tendon damage 
will be rated as a severe injury of the muscle groups 
involved unless, for locations such as in the wrist or over 
the tibia, the evidence established that the muscle damage is 
minimal.  A through-and-through injury of muscle damage shall 
be evaluated as no less than a moderate injury for each group 
of muscles damaged. 

Handedness for purposes of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, the 
evidence shows that the veteran is right-handed.  
Consequently, for rating purposes, the right shoulder is the 
major extremity.  

Limitation of motion of the major shoulder to midway between 
the side and shoulder level warrants a 30 percent evaluation.  
Motion of no more than 25 degrees from the side warrants a  
40 percent rating.  38 C.F.R. Part 4, Code 5201.  The average 
range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees, external 
rotation to 90 degrees and internal rotation to 90 degrees.  
38 C.F.R. § 4.71.  

Clearly, the veteran does not reach the maximum schedular 
evaluation available under Diagnostic Code 5201 as the most 
recent range of motion studies conducted in May 2001, reveal 
that he has 130 degrees of flexion, 125 degrees of abduction, 
90 degrees of external rotation, and 40 degrees of internal 
rotation.  

Diagnostic Code 5203 concerns impairment of the scapula, 
which is not shown in this case.  There are other diagnostic 
codes concerning other impairment of the right shoulder that 
provide for a higher rating, but the manifestations required 
for the assignment of a higher schedular rating are not 
shown.  Diagnostic Code 5200, concerning ankylosis of the 
scapulohumeral articulation, provides for a 40 percent rating 
of the major side when the ankylosis is intermedially between 
favorable and unfavorable.  However, ankylosis of the 
scapulohumeral articulation is not mentioned in the medical 
records and reports.  The record as a whole does not suggest 
that a higher rating is warranted under this diagnostic code, 
either on the basis of ankylosis or analogously due to 
limited or painful motion.  

Diagnostic Code 5202 provides a 50 percent rating for the 
major extremity when there is fibrous union of the humerus, a 
60 percent rating when there is nonunion (false flail joint) 
of the humerus and an 80 percent rating when there is loss of 
head (flail shoulder) of the humerus.  38 C.F.R. Part 4, 
Diagnostic Code 5202.  On examination in May 2001, X-ray 
revealed numerous, small shrapnel wounds extending throughout 
the right arm.  There was a healed oblique fracture through 
the near-humeral shaft with solid union.  A prominent 
olecranon spur extended posteriorly.  There was no evidence 
of fibrous union.  Without fibrous union, nonunion, or loss 
of the head of the humerus -- none of which are shown in this 
case -- Diagnostic Code 5202 does not support the assignment 
of a higher disability evaluation.  

In this case, as noted above, the veteran sustained a 
compound comminuted fracture of the humerus with muscle 
damage.  Pursuant to 38 C.F.R. § 4.56(a), an open comminuted 
fracture will be rated as a severe injury of the muscle group 
involved. Although the service medical records do not 
specifically state that the wound was open, it was described 
as "compound" which is synonymous with "open."  See, 
Stedman's Medical Dictionary 686 (26th ed. 1995).  
Consequently, I find that a 40 percent rating is met under 
Diagnostic Code 5306 based on severe injury to Muscle Group 
VI.  

Moreover, 38 C.F.R. § 4.55(e) reads, "for compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injures muscle group will be increased by one level 
and used as to combined evaluation of the affected muscle 
groups".  It is not clear from the record if the RO took this 
section into consideration.  It would appear from a 
description of the service medical records that the veteran 
sustained injuries in the same anatomical region, i.e., 
shoulder girdle and arm.  However, inasmuch as a 40 percent 
rating is the maximum rating available under Diagnostic 
Code 5306 for severe injury to Muscle Group VI of a major 
extremity, the evaluation of the most severely injured muscle 
group cannot be increased.  

The functional impairment due to weakness, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, swelling, deformity or atrophy of 
disuse must also be considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40.  At the VA examination in 
May 2001, the examiner was specifically asked to comment on 
the DeLuca provisions.  The examiner explained that the 
veteran had pain on motion testing of his shoulder and elbow.  
He also noted: 

As far as the DeLuca provisions, he had 
pain on motion testing on his shoulder 
and elbow as noted.  Certainly pain could 
further limit functional ability or with 
increased use.  It is not feasible, 
however, to attempt to express any of 
this in terms of additional limitation of 
motion as these matters cannot be 
determined with any degree of medical 
certainty.  

In this case, the Board does not find that there is objective 
evidence of excess fatigability, incoordination, or other 
manifestations that might demonstrate additional functional 
impairment.  Although findings indicate a decreased range of 
motion of the right shoulder, the rating of 40 percent 
adequately compensates the veteran for the functional 
impairment, including that due to pain, produced by his right 
shoulder disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, 
including the possibility of referral for the assignment of 
an extraschedular evaluation.  In exceptional cases where 
extraschedular evaluations are found to be inadequate, 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
tot he service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case represents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  

In regards to industrial impairment, it appears that he is 
now unemployed.  As noted above, a review of the record shows 
that SSA in 1995 determined that the veteran met the medical 
requirements for disability benefits based on his physical or 
psychiatric disorders.  In this case, as the veteran was not 
working at this time, so it is difficult to assess the degree 
to which the veteran's right shoulder impairment alone would 
have interfered with his employment.  Nevertheless, the 
description of his symptoms does not show a disability 
picture that was exceptional or unusual. Consequently, the 
record does not contain objective evidence that may indicate 
that his service-connected right shoulder disability alone 
would have interfered with his employment to such an extent 
that he was entitled to extraschedular consideration. 
Moreover, as discussed above, the veteran reported in his 
application for VA benefits dated in January 1997 that his 
high blood pressure and nervous condition were major 
considerations in his unemployment.  He did not implicate his 
right shoulder disability.  

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization 
recently.  As discussed above, the medical evidence reveals 
that no more than a 40 percent disability evaluation is in 
order for the veteran's right shoulder disability.  Neither 
his statements nor the medical records indicate that the 
disability warrants the assignment of an extraschedular 
evaluation.


ORDER

A temporary total disability rating based on a period of 
hospitalization from March 27, to May 5, 2002, is granted, 
subject to the applicable laws and regulations governing the 
payment of monetary benefits.  

An increased rating of 40 percent, and no higher, is granted 
for the residuals of a shell fragment wound to Muscle Group 
VI, right, with fracture of the humerus (major), subject to 
the applicable laws and regulations governing the payment of 
monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


